Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on September 9, 2022 has been entered. Claims 1, 4-10, and 13-15 remain pending in the application. Claims 2-3 and 11-12 having been cancelled.
The applicant amends claims 1 and 10 by adding the limitations “determining signal sizes and input duration times of the plurality of audio signals based on the information on input times of the plurality of audio signals”, “identifying at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals”, “determining whether each of the directions in which the plurality of audio signals are input has been changed among the identified at least one audio signal”, and “determining a source outputting an audio signal of which the determined direction in which the audio signal is input has been changed as a target source for speech recognition among the plurality of sources”.
The applicant argues that Ayrapetian does not disclose “determining signal sizes and input duration times of the plurality of audio signals based on the information on the input times of the plurality of audio signals, identifying at least one audio signal having a signal size exceeding a predetermined size and having an input duration time exceeding a predetermined time”. The examiner agrees with this assertion.
The applicant argues that Ayrapetian does not disclose “determining whether each of the directions in which the plurality of audio signals are input has been changed among the at least one audio signal, determining a source outputting an audio signal of which direction in which the audio signal is input has been changed as the target source for speech recognition among the plurality of sources”. However, the examiner respectfully disagrees with this assertion. On paragraph 0015, Ayrapetian discloses “an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions”. The use of “an adaptive noise canceller” implies that the noise canceller can determine the direction of the audio signal that has been outputted. The use of noise cancellation can be interpreted as determining the source of the input and cancelling its input.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for 1, 4-10, and 13-15 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ayrapetian (U.S. Patent No. 9966059) in view of Buchnick (U.S. Publication No. 20100090834).
Regarding claim 1, Ayrapetian discloses a control method of an electronic device, the method comprising:
receiving a plurality of audio signals output from a plurality of sources through a plurality of microphones (Figure 1A - Receive audio data from microphone array 130);
analyzing the plurality of audio signals and obtaining information on directions in which the plurality of audio signals are input and information on input times of the plurality of audio signals (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time);
determining signal sizes of the plurality of audio signals and input duration times of the plurality of audio signals based on the information on input times of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques);
determining whether each of the directions in which the plurality of audio signals are input has been changed among the identified at least one audio signal (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions);
determining a source outputting an audio signal of which the determined direction in which the audio signal is input has been changed as a target source for speech recognition among the plurality of sources  (Col 5, Rows 61-64 – the ANC 170 may be configured to form a null in a specific direction so that the target signal is attenuated and all other signals are passed and may generate the reference signals 124 using the other signals that are passed);
and processing an audio signal obtained from the determined target source (Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
However, Ayrapetian does not disclose identifying at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals.
Buchnick does teach identifying at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals ([0012] - record a sensor's signal (i) if the signal matches a predefined pattern, and/or (ii) if the value or average value of the signal exceeds a predetermined threshold value for a predetermined duration or regardless of such duration, and/or (iii) if the time characteristics, the frequency characteristics, or both characteristics of the signal match predefined characteristics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ayrapetian to include the teaching of Buchnick in order to implement identifying at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals. Doing so allows the identification of an abnormal condition which can trigger an alert (Buchnick [0053]).
Regarding claim 4, Ayrapetian in view of Buchnick teaches all the limitations of claim 1, above. 
Ayrapetian discloses the control method of an electronic device, wherein the determining of whether each of the directions in which the audio signals are input has 27been changed further comprises:
determining an angle at which each of the directions in which the audio signals are input is changed during a predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time),
and based on the determined angle of change being within a predetermined angle, determining whether each of the directions in which the audio signals are input is same during the predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time).
Regarding claim 5, Ayrapetian in view of Buchnick teaches all the limitations of claim 1, above. 
Ayrapetian discloses the control method of an electronic device, wherein the determining of the target source comprises: determining a source outputting an audio signal of which signal input duration time is short among the identified at least one audio signal as the target source (Figure 1A – Select at least portions of first beams as target signal(s) 140; Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time).
Regarding claim 6, Ayrapetian in view of Buchnick teaches all the limitations of claim 5, above. 
Ayrapetian discloses the control method of an electronic device, wherein the determining of sizes and input duration times of audio signals comprises: based on the determined signal sizes being input as signal sizes smaller than the predetermined signal size exceeding a predetermined time period, initializing the input duration times of the audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 7, Ayrapetian in view of Buchnick teaches all the limitations of claim 1, above. 
Ayrapetian discloses the control method of an electronic device, comprising: based on two or more audio signals having signal size exceeding the predetermined signal size and having an input duration time exceeding the predetermined input time being identified among the plurality of audio signals, determining the target source for the speech recognition based on the information on directions and the information on input times for two audio signals having the biggest signal sizes among the identified at least one audio signal (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 8, Ayrapetian in view of Buchnick teaches all the limitations of claim 1, above. 
Ayrapetian discloses the control method of an electronic device, comprising: based on the identifying at least one audio signal exceeding the predetermined signal size and the predetermined input time among the plurality of audio signals, determining a source outputting the identified at least one audio signal as the target source (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 10-15 – the target signals 122 may not be associated with a look direction without departing from the disclosure. Instead, the device 102 may perform first beamforming on the first audio data to generate first beams and may select one or more of the first beams as the target signals 122; Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Regarding claim 9, Ayrapetian in view of Buchnick teaches all the limitations of claim 1, above. 
Ayrapetian discloses the control method of an electronic device of wherein the processing comprises: transmitting information corresponding to an audio signal obtained from the determined 28target source to an external server (Col 7, Rows 64-66 – The device 102 may output the isolated audio data to a remote device (e.g. remote servers)).
Regarding claim 10, Ayrapetian discloses an electronic device comprising:
a plurality of microphones (Figure 10 – Determine first subset of microphones 1016);
and a processor configured to (Figure 11 – Controller(s)/Processor(s) 1104):
analyze a plurality of audio signals output from a plurality of sources received through the plurality of microphones and obtain information on directions in which the plurality of audio signals are input and information on input times of the plurality of audio signals (Col 2, Rows 16-20 – Typically, beamforming is done using an entirety of audio data generated by a microphone array. Thus, the beamforming generates multiple beams corresponding to different directions, with some beams selected as target signal and some beams selected as reference signals. Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time);
determine signal sizes of the plurality of audio signals and input duration times of the plurality of audio signals based on the information on input times of the plurality of audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques);
determine whether each of the directions in which the plurality of audio signals are input has been changed among the identified at least one audio signal (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions);
determine a source outputting an audio signal of which the determined direction in which the audio signal is input has been changed as a target source for speech recognition among the plurality of sources  (Col 5, Rows 61-64 – the ANC 170 may be configured to form a null in a specific direction so that the target signal is attenuated and all other signals are passed and may generate the reference signals 124 using the other signals that are passed);
determine the target source for speech recognition among the plurality of sources based on the obtained information on the directions in which the plurality of audio signals are input and the obtained information on the input times of the plurality of audio signals (Figure 1A – Select at least portions of first beams as target signal(s) 140),
and process an audio signal obtained from the determined target source (Figure 1A – Remove reference signal(s) from target signal(s) to generate isolated data 144, Output isolated audio data 146).
However, Ayrapetian does not disclose how to identify at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals.
Buchnick does teach how to identify at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals ([0012] - record a sensor's signal (i) if the signal matches a predefined pattern, and/or (ii) if the value or average value of the signal exceeds a predetermined threshold value for a predetermined duration or regardless of such duration, and/or (iii) if the time characteristics, the frequency characteristics, or both characteristics of the signal match predefined characteristics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Ayrapetian to include the teaching of Buchnick in order to implement how to identify at least one audio signal having a signal size exceeding a predetermined signal size and having an input duration time exceeding a predetermined time among the plurality of audio signals. Doing so allows the identification of an abnormal condition which can trigger an alert (Buchnick [0053]).
Regarding claim 13, Ayrapetian in view of Buchnick teaches all the limitations of claim 10, above. 
Ayrapetian discloses the electronic device, wherein the processor is configured to:
determine whether the directions in which the audio signals are input has been changed (Col 2, Rows 7-9 -an adaptive beamformer/noise canceller that can adaptively cancel noise from different directions depending on audio conditions),
determine an angle at which the directions in which the audio signals are input is changed during a predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time),
and based on the determined angle of change being within a predetermined angle, determine that the directions in which the audio signals are input are the same during the predetermined time period (Col 4, Rows 62-67 – the device 102 may perform a first beamforming operation to divide input audio data into 36 different portions, with each portion associated with a specific direction (e.g. 10 degrees out of 360 degress) relative to the device 102. Col 13, Rows 6-7 - determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time).
Regarding claim 14, Ayrapetian in view of Buchnick teaches all the limitations of claim 10, above. 
Ayrapetian discloses the electronic device, wherein the processor is configured to: determine a source outputting an audio signal of which signal input duration time is short among the identified at least one audio signal as the target source (Figure 1A – Select at least portions of first beams as target signal(s) 140 Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time).
Regarding claim 15, Ayrapetian in view of Buchnick teaches all the limitations of claim 14, above. 
Ayrapetian discloses the electronic device, wherein the processor is configured to: based on the determined signal sizes being input as signal sizes smaller than the predetermined signal size exceeding the predetermined time period, initialize the input duration times of the audio signals (Col 4, Rows 40-45 – portions of a signal may be referenced as a portion of the signal or as a separate signal and/portions of audio data may be referenced as a portion of the audio data or as separate audio data. For example, a first audio signal may correspond to a first period of time… Col 6, Rows 19-24 – The beamformer 150 may generate fixed beamforms (e.g., outputs of the FBF 160) or may generate adaptive beamforms using a Linearly Constrained Minimum Variance (LCMV) beamformer, a Minimum Variance Distortionless Response (MVDR) beamformer or other beamforming techniques).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eddington (U.S. Publication No. 20170309292) teaches an integrated sensor-array processor). Nakadai (U.S. Publication No. 20160372129) teaches a sound source separating device and sound source separating method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658